IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10344
                        Conference Calendar



JOHN H. CLOUD; SORETA CLOUD,

                                    Plaintiffs-Appellants,

versus

JIMMY WEBB; UNKNOWN OTHERS; SUPERVISOR UNKNOWN,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:99-CV-207-R
                      --------------------
                        October 28, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     John Cloud, Texas inmate # 749521, appeals the dismissal of

his civil rights action, in which he also named his wife as a

plaintiff, as frivolous pursuant to 28 U.S.C. § 1915A(b)(1).

Cloud argues that the defendants retaliated against him after he

filed a prior civil rights action in which he alleged that the

same defendants had deprived him of legal property.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10344
                               -2-

     Cloud fails to establish that but for a retaliatory motive

the complained-of incidents would not have occurred.   See Woods

v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995); Jones v. Greninger,

188 F.3d 322, 324-25 (5th Cir. 1999).

     The judgment of the district court is AFFIRMED.